MOORE, Circuit Judge,
concurring.
I concur in the judgment because I believe that, reading the facts in the light most favorable to Petrus, while she may be able to make out a prima facie case, she cannot show that Lucent’s proffered legitimate reason for her promotion was pretextual. In the absence of direct evidence of intent to violate § 1140, a “plaintiff can state a prima facie case by showing the existence of (1) prohibited employer conduct (2) taken for the purpose of interfering (8) with the attainment of any right to which the employee may become entitled.” Smith v. Ameritech, 129 F.3d 857, 865 (6th Cir.1997) (quoting Humphreys v. Bellaire Corp., 966 F.2d 1037, 1043 (6th Cir.1992)). Once that prima facie case is made, the burden shifts to the defendant to articulate a legitimate nondiseriminatory reason for the adverse employment action. Id. If the defendant articulates such a reason, the burden shifts back to the plaintiff to prove the reason was pretextual. Id. Although a prima facie case may be made simply by showing an adverse action proximate in time to an increase in cost for an employer, whether due to retirement, benefits vesting, etc., such evidence will rarely be sufficient to show pretext. See Humphreys, 966 F.2d at 1044. Lucent’s nondiscriminatory reason for promoting Petrus was that she was qualified for the position, which had opened up as a result of a reorganization. None of the evidence Petrus points to shows pretext, but instead the evidence reveals that she was placed in the position as a result of her unique qualifications for the ACFO position. Petrus cannot carry her burden of establishing that Lucent’s reason for promoting her was pretextual.